Title: Enclosure: Thomas Jefferson’s Authorization to Sell Ivy Creek Lands, 17 November 1809
From: Jefferson, Thomas
To: Martin, James


             
		  
		  
		   
		  I hereby authorise James Martin who lives adjacent to my lands on Ivy creek, to wit the 374. acres formerly Tullos’s & 100. acres formerly Stith’s, on the terms explained in conversation together, to make sale of the
			 same which being done agreeable to the said terms, I bind myself to convey & warrant a good title in fee simple to the purchaser, witness my hand this 17th of November 1809
          